Order filed September 11, 2018




                                        In The

                     Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-18-00217-CV
                                     ____________

  MCCLINTON ENERGY GROUP, LLC AND SURF-FRAC WELLHEAD
                  COMPANY, INC., Appellants

                                          V.

             AMERICAN PRODUCTION VALVE, LLC, Appellee


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-43368

                                      ORDER

      Appellant’s brief was due July 25, 2018. No brief or motion for extension of
time has been filed. On July 30, 2018, the parties sent notice to this court that they
had reached a tentative agreement resolving the case and would file a motion to
dismiss once the settlement documents were finalized. As of today, the parties have
not filed a dispositive motion.

      Unless appellants file a brief or dispositive motion with this court on or before
September 26, 2018, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                        PER CURIAM